UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 22, 2013 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. Name of Fund: Niemann Tactical Return Fund Period: July 1, 2012-June 30,2013 Company Name Meeting Date CUSIP Ticker Madison Square Garden Thursday, November 29, 2012 55826P-100 MSG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For 1) RICHARD D. PARSONS For 2) ALAN D. SCHWARTZ For 3) VINCENT TESE For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2013. Company Name Meeting Date CUSIP Ticker DigitalGlobe Monday December 3, 2012 25389M-877 DGI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. PROPOSAL TO APPROVE THE ISSUANCE OF DIGITALGLOBE, INC. COMMON STOCK, PAR VALUE $0., PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 22, 2012, AS AMENDED, AND AS MAY BE FURTHER AMENDED, BY AND AMONG DIGITALGLOBE, INC., 20/20 ACQUISITION SUB, INC., WORLDVIEW, LLC AND GEOEYE, INC. Issuer For For 2. PROPOSAL TO APPROVE ANY MOTION TO ADJOURN THE DIGITALGLOBE SPECIAL MEETING OF STOCKHOLDERS, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES. Company Name Meeting Date CUSIP Ticker GEOEYE Monday December 3, 2012 37250W-108 GEO Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER (THE "MERGER AGREEMENT"), DATED AS OF JULY 22, 2012, AS AMENDED, AND AS MAY BE FURTHER AMENDED, BY AND AMONG DIGITALGLOBE, INC., 20/20 ACQUISITION SUB, INC., WORLDVIEW, LLC, AND GEOEYE, INC., AND TO APPROVE THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT. Issuer For For 2. PROPOSAL TO APPROVE, BY A NON-BINDING ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR GEOEYE, INC.'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. For For 3. PROPOSAL TO APPROVE ANY MOTION TO ADJOURN THE GEOEYE, INC. SPECIAL MEETING OF STOCKHOLDERS, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES. Company Name Meeting Date CUSIP Ticker Apple Wednesday February 27, 2013 037833-100 AAPL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For 1) WILLIAM CAMPBELL For 2) TIMOTHY COOK For 3) MILLARD DREXLER For 4) AL GORE For 5) ROBERT IGER For 6) ANDREA JUNG For 7) ARTHUR LEVINSON For 8) RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Against Against 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Against Against 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 08/05/2013
